UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4086



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DONALD W. LOPER, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:07-cr-00067-2)


Submitted:   September 16, 2008         Decided:   September 26, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Troy N. Giatras, THE GIATRAS LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant.      Charles T. Miller, United States
Attorney, John L. File, Assistant United States Attorney, Beckley,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Donald W. Loper, III, pled guilty to conspiracy to

distribute five grams or more of cocaine base, in violation of 21

U.S.C.   §     846   (2000),   and   was   sentenced   to    98   months   of

imprisonment.        On appeal, Loper argues that the district court

failed to articulate the 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2008) factors it considered in determining his sentence. We affirm

Loper’s sentence.

             Appellate courts review sentences imposed by district

courts   for    reasonableness,      applying   an   abuse   of   discretion

standard.      Gall v. United States, 128 S. Ct. 586, 597-98 (2007);

United States v. Pauley, 511 F.3d 468, 473-74 (4th Cir. 2007)

(discussing procedure district courts must follow in sentencing

defendant).      Here, the district court properly calculated the

guideline range and correctly treated the sentencing guidelines as

advisory.

             Loper maintains that the district court not only failed

to articulate the § 3553(a) sentencing factors it considered in

imposing his sentence, but that there is also no indication in the

record that the district court considered the sentencing factors

with any particularity to him. Due to the district court’s alleged

failure to articulate the sentencing factors, Loper argues that he

received a de facto mandatory sentence under the guidelines.




                                       2
          The district court “need not robotically tick through

§ 3553(a)’s every subsection” but should “provide [this court] an

assurance that the sentencing court considered the § 3553(a)

factors with regard to the particular defendant . . . . ”    United

States v. Moulden, 478 F.3d 652, 657 (4th Cir. 2007).    Here, the

district court explained that it had considered the § 3553(a)

factors and the advisory guideline range. Moreover, it stated that

it believed the sentence was appropriate given the amount of drugs

involved in this case, Loper’s significant criminal history, and

the fact that Loper was involved in bringing drugs into West

Virginia from out of state.     We find that the district court

adequately considered the § 3553(a) factors.

          Further, we find that the 98-month sentence, which is

within the advisory guidelines range, and well below the forty-year

statutory maximum sentence, see 21 U.S.C. § 841(b)(1)(B) (2000), is

reasonable.   See Rita v. United States, 127 S. Ct. 2456, 2462-69

(2007) (upholding presumption of reasonableness of within-guideline

sentence); United States v. Abu Ali, 528 F.3d 210, 261 (2008).

Accordingly, we affirm Loper’s sentence.    We dispense with oral

argument because the facts and legal contentions are adequately

addressed in the materials before the court and argument would not

aid the decisional process.

                                                            AFFIRMED




                                3